Citation Nr: 1040712	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.  
The Appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005, at the age of 81; the 
immediate cause of the Veteran's death as shown on the death 
certificate was metastatic prostate carcinoma.  No other 
conditions were identified as significant in contributing to the 
Veteran's death.  No autopsy was performed.

2.  At the time of his death, the Veteran was service connected 
for chronic prostatitis, evaluated as 10 percent disabling, 
effective February 2, 1950.

3.  The record evidence establishes that metastatic prostate 
carcinoma noted many years after service is not related to the 
Veteran's military service or his service connected chronic 
prostatitis.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held 
that in the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  VA is not relieved of its obligation to 
provide notice merely because it had in its possession some 
evidence relevant to each element of the appellant's claim.  

In September 2006, the appellant received a letter which informed 
her of the types of evidence not of record needed to substantiate 
her claim and the division of responsibility between the 
Appellant and VA for obtaining the required evidence.  While this 
letter predated the decision in Hupp, it did inform the appellant 
that she must "provide medical evidence that will show a 
reasonable probability that the condition that contributed to the 
Veteran's death was caused by injury or disease that began during 
service."   Although the VCAA notice letter in September 2006 
did not specifically name the Veteran's service-connected 
disability, the Board finds that the appellant has not been 
prejudiced in this regard as the statements of the appellant and 
her representative show actual knowledge of the Veteran's service 
connected disability of chronic prostatitis and the submission of 
the internet articles shows an understanding of the evidence 
necessary to substantiate her claim, to wit evidence of a causal 
link between the Veteran's service connected chronic prostatitis 
and his fatal metastatic prostate carcinoma (prostate cancer).  
Thus, the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims that VA has 
not sought.  Service treatment records, private medical 
treatment, VA medical opinions, internet articles, and statements 
of the appellant and her representatives have been associated 
with the record.  The Appellant has been accorded ample 
opportunity to present evidence and argument in support of her 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to assist.

Analysis

The Board observes that the Veteran died on October [redacted], 2005 at 
the Wexford House Nursing Center in McCandless Township, 
Pennsylvania.  His death certificate lists metastatic prostate 
carcinoma (prostate cancer) as the cause of death.  An autopsy 
was not performed.

Service connection may be granted for the cause of the Veteran's 
death if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  38 C.F.R. § 3.312(a).  At the time of his death, the 
Veteran was service connected for chronic prostatitis, evaluated 
as 10 percent disabling, effective February 2, 1950.  Chronic 
prostatitis has not been implicated in the Veteran's death.  
Similarly, he was not service connected for prostate cancer at 
the time of his death.  In April 2005, prior to his death, the 
Veteran filed a claim for an increased evaluation for his chronic 
prostatitis, which he believed had turned into prostate cancer.  
That claim was denied in a September 2005 rating decision.  

As the Veteran was not service connected for prostate cancer at 
the time of his death, and that is the only condition implicated 
in his death certificate, the Board must first address whether he 
was entitled to service connection for this disability.

Direct service connection requires (1) competent and credible 
evidence of a disability; (2) competent and credible evidence of 
an in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The private treatment 
records and the death certificate establish the disability of 
prostate cancer.  However, the Veteran's service treatment 
records do not show a diagnosis of prostate cancer during his 
military service.  The medical evidence of record shows that the 
Veteran was diagnosed with prostate cancer in December 1997, 
nearly 50 years after he left service.  Thus, there is no in-
service event to which the Veteran's prostate cancer can be 
linked and direct service connection is not warranted.

In this case, the appellant has argued that the Veteran's fatal 
prostate cancer was related to his service connected chronic 
prostatitis.  Secondary service connection may be established if 
there is (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the current disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Again, the record establishes the disability of 
prostate cancer.  Likewise, the Veteran is service connected for 
chronic prostatitis.  Thus, the remaining concern is whether a 
medical nexus exists between the two.  To this end, the appellant 
has submitted numerous internet articles related to studies aimed 
at determining the influence of chronic prostatic inflammation in 
the development of prostate cancer and the February 2007 letter 
of the Veteran's physician, which noted, "there is some data 
suggesting a definitive link between chronic prostatic 
inflammation and the eventual development of prostate cancer."  
This letter, while not providing a medical nexus opinion, offered 
an indication that the prostate cancer may be associated with the 
Veteran's service-connected chronic prostatitis, which triggered 
VA's duty to provide a medical opinion.   See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In a May 2007 medical opinion, the VA physician stated the 
scientific evidence suggesting a causal relationship between 
prostatitis and prostate cancer was not well accepted and would 
not be considered a proven link between the two.  This physician 
ultimately found that it was unlikely that the Veteran's service 
connected prostatitis caused his prostate cancer.  The appellant 
then sent additional medical studies in support of her contention 
that the two conditions were related.  

In May 2010, the case was sent to a urological surgeon for an 
expert medical opinion regarding this issue.  In a June 2010 
letter, that urology expert found that the scientific studies 
submitted were:

meant to stimulate investigations into the area of 
chronic prostatitis and its possible relation to 
cancer of the prostate.  None of them state 
categorically that there is a direct leakage between 
chronic prostatitis to cancer of the prostate.  To 
date there are no peer reviewed studies that have 
claimed a definitive link between chronic prostatitis 
and carcinoma of the prostate.

This letter concluded by stating that as of the date of the 
letter, there was no direct evidence that cancer of the prostate 
is caused by chronic prostatitis.  The Board then asked for 
clarification, in the form of an addendum to this opinion, as to 
whether the Veteran's lengthy history of prostatitis increased 
the likelihood that he would subsequently develop prostate 
cancer.  In a July 2010 letter, the medical expert stated:

The Veteran's service connected prostatitis did not 
increase the likelihood that he would develop cancer 
of the prostate.  It is not as likely that his 
prostate cancer developed because of his history of 
chronic prostatitis.  As noted in the attached current 
and respected general reference, there is currently no 
mention of chronic prostatitis or its treatment as a 
cause of or treatment to prevent prostate cancer at 
this time.

Thus, the medical evidence consistently weighs against a finding 
that the Veteran's service connected chronic prostatitis is 
causally linked to his prostate cancer.  As the Board has found 
that the Veteran's prostate cancer is not service connected and 
the Veteran's service connected chronic prostatitis has not been 
implicated in his death, service connection for cause of death is 
not warranted.

For the reasons provided above, the preponderance of evidence is 
against the appellant's claim.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death for purposes 
of receiving Dependency and Indemnity Compensation (DIC) is 
denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


